Citation Nr: 1221955	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  04-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In October 2010, the Board remanded the Veteran's claim of entitlement to service connection for hepatitis C in order to afford him a VA examination.  Therein, the Board directed the RO to request that the VA examiner discuss the Veteran's risk factors for hepatitis C, and to render an opinion as to whether any currently diagnosed hepatitis C was caused by inservice inoculators, including jet injectors.  In support of the rendered opinion, the examiner was directed to provide a complete rationale, to include citation to documents in the claims file and clinical findings.

In January 2012, the Veteran was scheduled for and underwent a VA examination.  The examiner noted that the Veteran had been previously diagnosed with hepatitis C.  With respect to risk factors, the examiner referenced a 2003 questionnaire wherein the Veteran reported intravenous, but not intranasal, drug use.  The Veteran also reported sharing razorblades during his active duty service, but denied getting tattoos.  The examiner found no history of acupuncture, blood transfusions, or high-risk sexual activity, but noted that the Veteran smoked marijuana and consumed alcohol until one year before this examination.  The examiner characterized the Veteran's use of marijuana and alcohol as additional risk factors for hepatitis C.  Ultimately, the examiner opined that the Veteran's hepatitis C was less likely as not (less than 50 percent probability) incurred in or caused by the claimed inservice risk factors.  The examiner based this opinion on the Veteran's "[h]istor[y] of [intravenous] drug use and [service treatment records]."  The examiner then opined as follows:

Less than likely that [V]eteran's military service is nexus for hepatitic C from inoculations.  Rationale is information in 2003 questionnaire of [intravenous] drug usage, not in military service.

The January 2012 VA examiner did not discuss why inoculations, including via jet injectors, were "less than likely" the nexus of the Veteran's hepatitis C.  Further, the examiner did not discuss why it was more likely that the Veteran's hepatitis C was due to his post-service intravenous drug use than his inservice risk factors.  Simply indicating that the opinion provided was based on the Veteran's history of post-service intravenous drug use and a review of the Veteran's service treatment records does not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007)(finding that a medical opinion is inadequate when it does not address all aspects of a claim when the medical examiner was directed to do so by the Board).  Consequently, the Board finds that the January 2012 VA examination is inadequate for purposes of determining service connection.  As such, the RO has not substantially complied with the directives of the October 2010 remand and, thus, a remand for curative active is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Additionally, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that a remand for another VA examination is also required for this reason.

Following the February 2012 supplemental statement of the case, the Veteran submitted several documents in March 2012, including his response to the February 2012 supplemental statement of the case.  Therein, the Veteran indicated that his mailing address has changed.  Given previous difficulties regarding the Veteran's mailing address of record, the Board finds that the RO must contact the Veteran to confirm his mailing address.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and confirm his current mailing address.

2.  The RO must then afford the Veteran an examination to ascertain the etiology and severity of the Veteran's hepatitis C.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact must be acknowledged in the report.  The examiner must discuss the Veteran's inservice and post-service risk factors for hepatitis C.  The examiner must also provide a thorough opinion as to whether any currently diagnosed hepatitis C was caused by inservice inoculations, including jet injectors.  A complete rationale for any opinion expressed, to include, but is not limited to, citation to specific documents in the claims file and supporting clinical findings, must be included in the examination report.  If the examiner is unable to render any of the requested opinions without resorting to speculation, the examiner must thoroughly explain why speculation is required.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the resulting examination report to ensure that it is in complete compliance with the directives of this and the October 2010 remand.  If the examination report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for hepatitis C, taking into consideration any newly acquired evidence, including evidence submitted since the February 2012 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

